Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-8, 11-12, 15, 21-22, 26-31, 36, 38-39 and 43-50 are pending.  Claims 1-3, 7, 11-12, 15, 36, 38-39 and 43-50 are the subject of this FINAL Office Action.  Claims 4, 6, 8, 21-22, 26-31 and 40-42 are withdrawn. 
Applicants previously elected composition outside partition/emulsion, hydrogel bead, releasable associated immobilization and molecular barcode.  Thus, the rejections below reflect these elections of species. 
Applicants add new subject matter of reverse transcriptase in the compositions with bead-oligos.  New grounds of rejection address this below.  In sum, the prior art teaches compositions (for emulsion or well loading) with reagents for lysis and reverse transcription using bead-oligos within the same emulsion or well.

New Grounds of Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-12, 15, 36, 38-39 and 43-50 are rejected under 35 U.S.C. § 103 as being unpatentable over HINDSON (WO 2014/210353 A2, effective filing date 06/27/2013), in view of HINDSON2 (US 2014/0228255), SHIROGUCHI (WO 2012/129363) and VIGNEAULT (US 2014/0357500).
It would have been prima facie obvious to a person of ordinary skill in the art and ordinary creativity before effective filing to apply familiar hydrogel beads to familiar dual-barcoding techniques (e.g. molecular barcodes and cell/sample barcodes), all used for single-cell barcoding and sequencing, to allow massively parallel sequencing of multiple cells and samples and molecular counting of mRNAs with a reasonable expectation of success.  
	As to claim 1 and 38-39, HINDSON teaches a composition comprising a bead and a plurality of barcode oligonucleotides immobilized to the bead, wherein each of the plurality of barcode oligonucleotides comprises first cell barcode sequences that are identical (barcode sequence 408; Fig. 4 and paras. 0004 & 0183-88) and second random sequences (random sequence 414; id.) and at least 1,000 of the second random sequences are different from each other (para. 0194, for example).  Figure 14 and concomitant paragraphs (0298-0315) also disclose oligonucleotides comprising first index barcodes (unique/different from one another) on P5 primer and second sample barcodes (same as each other) on P7 primer, which are used to create functionalized gel beads comprising oligonucleotides for downstream amplification and sequencing.  As to the third sequence and claims 37-39, HINDSON further teaches poly-T sequences (paras. 0360-62).
	As to claim 1 and newly-added reverse transcriptase, HINDSON teaches mixtures for loading emulsions or wells which contain the above bead-oligos, along with revers transcriptase (paras. 0360-62, 0429).  When Hindson teaches that compartments (e.g. wells or emulsions) can be loaded with reagents for barcode attachment, HINDSON further teaches that this includes reverse transcription of the oligonucleotides on the beads.  A skilled artisan would recognize that reverse transcribing these oligonucleotides on the beds in the same emulsion as loaded would require initial mixture of all reagents for cell lysis, oligo hybridization and reverse transcription in order to perform all these steps in the same emulsion or well compartment.
	As to claims 2-3 and 7, HINDSON teaches semi-solid hydrogel bead, with releasably associated barcode oligos (Figs. 4 & 30 and para. 0105).
	As to claim 7, HINDSON teaches barcode oligo attached to bead by acrydite or other releasable linkages (Figs. 4 & 30 and paras. 0020, 0105 & 0113).
	As to claims 11-12, HINDSON teaches 1,000,000 barcode oligonucleotides (para. 0004, for example).
	As to claim 15, HINDSON teaches target primer sequence and sequencing primer binding site (Fig. 4).
	As to claim 36, HINDSON teaches 100,000 molecular barcodes (para. 0209-10, 0247).
	As to claims 43-46, the target nucleic acid can be cellular or viral mRNA, DNA, rRNA, etc. (paras. 0245, 0252, for example).
	As to claims 47-48, the target nucleic acid from the same bead are from the same cell, and those from different beads are from different cells (paras. 0390, 0397, 0398, 0415, 0421-22, 0426).
	As to claims 49-50, HINDSON also teaches 175 or more beads (para. 0018, for example).
HINDSON does not “clearly and unequivocally disclose the claimed [beads coupled to a plurality of barcode oligonucleotides, each with a first barcode sequence, a second barcode sequence, and a target-binding region that is bound with a target nucleic acid molecule] or direct those skilled in the art to the [beads coupled to a plurality of barcode oligonucleotides, each with a first barcode sequence, a second barcode sequence, and a target-binding region that is bound with a target nucleic acid molecule] without any need for picking, choosing, and combining various disclosures not directly related to each other by the teachings of the cited reference.”  See In re Arkley, 455 F.2d 586, 587-588 (CCPA 1972).
	However, HINDSON suggests as much: “In some cases, the oligonucleotides (e.g., barcodes, random N-mers) are attached to a sample while the oligonucleotides are still attached to the beads” (para. 0255; see also paras. 0143-46, 0287).  A skilled artisan reading HINDSON would understand that although degrading the hydrogel bead of HINDSON before hybridizing barcoded oligos to target nucleic acid was preferred, a known option was degrading the hydrogel bead after hybridizing barcoded oligos to target nuclei acid as explicitly stated in HINDSON.  Furthermore, this teaching in HINDSON stretches back to US 61/896,060 filed 10/26/2013, which predates the earliest priority date for the instant claims which is 03/12/2014 (US 61/952,036 filed on that date).  To this end, all of HINDSON2, SHIROGUCHI and VIGNEAULT demonstrate that beads comprising both molecular ID/BC/index and cell or sample ID/BC/index was a well-known option, allowing the skilled artisan of ordinary creativity and common sense to readily combine beads with molecular barcodes and sample/cell barcodes and pool multiple samples and cells for sequencing and counting of mRNAs.  For example, HINDSON2 teaches 100,000 beads comprising both different molecular barcodes and same cell/ample barcode for cDNA synthesis on the bead (paras. 0022-27, 0114-19, 0209), the bead can be hydrogel (para. 0028), and pooling using the tags/barcodes (paras. 0086-87, 0111).  As to reverse transcriptase with the bead-oligos, HINDSON2 also teaches that 
	[c]ells may be placed directly into a partition (e.g., a microwell) and lysed. After lysis, the methods of the invention may be used to fragment and barcode the polynucleotides of the cell for sequencing. Polynucleotides may also be extracted from cells prior to introducing them into a partition used in a method of the invention. Reverse transcription of mRNA may be performed in a partition described herein, or outside of such a partition

(para. 0213).  SHIROGUCHI teaches use of both molecular barcodes and cell/sample barcodes to allow pooling, sequencing and counting of mRNA from multiple cells and samples, including attached to beads for target cDNA synthesis (paras. 0061, 0088, 0208-09, 0212, 0218-19, 0236, 0243, 0261, 0264, 0269, 0278, 0284, Figs. 1, 5, 7, 20).   Finally, VIGNEAULT teaches use of molecular ID (UID) plus cell/sample ID (SBC) on oligos attached to beads, used to synthesize cDNA on bead (paras. 0074, 0225, 0256, 0286-91, 0299, 0323, 0376, 0395-96, 0423-24, 0452-53, 0471-72, 0504-05, 0537, 0555, 0588, 0629, Fig. 20).  As to reverse transcriptase with the bead-oligos, SHIROGUCHI also teaches “In one aspect of the invention, the mRNA is released from the cells by cell lysis. If the lysis is achieved partially by heating, then the CDS and/or the TSO can be added to each individual mRNA sample during cell lysis, as this will aid hybridization of the oligonucleotides”; “In some aspects of the invention, a tag can be incorporated into the cDNA during its synthesis”; “Before the tagged cDNA samples are pooled, synthesis of cDNA can be stopped, for example by removing or inactivating the reverse transcriptase. This prevents cDNA synthesis by reverse transcription from continuing in the pooled samples.” (paras. 0085-87).  In other words, attaching barcode oligos encompasses reverse transcription of the barcode oligo (see claims 1, 3).  VIGNEAULT also shows that these sequencing library prep techniques allowed pooling of multiple samples and cells for efficient massively parallel sequencing (paras. 0194, 0316, 0317, 0323, 0324, 0344).  As to reverse transcriptase with the bead-oligos, VIGNEAULT also teaches reverse transcription of RNAs in the same emulsion as lysis and bead-oligo hybridization (paras. 0004-15, 0021, 0225, Example 4, Example 5).  All of these references demonstrate that beads were regularly used for single-cell cDNA synthesis to allow easier loading, tracking, moving, encapsulation, sequencing, etc. of target nucleic acids while attached to the beads.  A skilled artisan would have been motivated to apply such sequencing library preparation techniques to the sequencing library preparation technique of HINDSON as suggested in HINDSON as a known option to achieve the same results.
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing, in light of the prior art as a whole and considered in combination, to combine familiar sequencing library preparation techniques of the prior art as suggested by HINDSON, HINDSON2, VIGNEAULT and SHIROGUCHI with a reasonable expectation of success.

Prior Art
The following prior art teaches barcoded primers on beads: US 2013/0323732; US 2014/0057799; US 2014/0194324; US 2014/0228255; US 2014/0243242; US 2014/0357500; US 2014/0378350; US 2015/0329852; US 2013/0005585; US 2016/0289670; WO 2010/117620 A2; WO 2012/129363 A2; WO 2013/188872 A1.
The following prior art teaches hydrogel beads: US 6,372,813.
The following prior art teaches molecular barcodes with cellular/sample barcodes: US 2013/0203047; US 2014/0357500.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/           Primary Examiner, Art Unit 1637